Citation Nr: 0618154	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to July 26, 2001, 
for the grant of service connection for anxiety disorder. 

2.  Entitlement to service connection for respiratory 
infections, to include bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.  He is the recipient of the Combat Action 
Ribbon and Southwest Asia Service Medal with two stars. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which granted service 
connection for anxiety disorder and assigned an initial 
evaluation of 30 percent, effective July 26, 2001.  The 
veteran thereafter entered a notice of disagreement as to the 
propriety of the assigned effective date and disability 
rating.  A statement of the case was issued in December 2003 
and a January 2004 Decision Review Officer decision granted 
an increased rating, to 70 percent, for anxiety disorder, 
effective July 26, 2001.  The veteran was informed that such 
increase was a partial grant of the benefit sought on appeal 
with regard to his initial rating claim.  In his March 2004 
substantive appeal, the veteran limited his appeal and 
arguments to the issue of entitlement to an effective date 
prior to July 26, 2001, for the grant of service connection 
for anxiety disorder.  As such, the issue of entitlement to 
an initial rating in excess of 70 percent for anxiety 
disorder is not currently before the Board for appellate 
review. 

The Board also notes that, in an April 2005 statement, the 
veteran claims entitlement to an effective date prior to July 
26, 2001, for the grant of service connection for bowel 
complaints as a Gulf War undiagnosed illness.  Such issue is 
referred to the RO for appropriate action. 

The issue of entitlement to service connection for 
respiratory infections, to include bronchitis, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Neither a formal nor informal claim of entitlement to 
service connection for anxiety disorder was received prior to 
July 26, 2001.


CONCLUSION OF LAW

The requirements for an effective date prior to July 26, 
2001, for the grant of service connection for anxiety have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claim of entitlement to service connection 
for panic disorder and depression in July 2001 and the 
initial decision granting service connection for anxiety 
disorder, effective July 26, 2001, was issued in June 2002.  
Thereafter, the veteran appealed with respect to the 
propriety of the assigned effective date.  The Board notes 
that effective date claims are generally considered to be 
"downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  As such, in November 2001, prior to the 
initial decision on the claim, the veteran was provided with 
notice of the VCAA and what evidence is necessary to 
substantiate a service connection claim.  Additionally, a 
March 2004 letter further advised the veteran of VA's duties 
to notify and assist.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the November 2001 
and March 2004 letters advised him of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Moreover, the November 
2001 letter informed him of what evidence was needed to 
substantiate his service connection claim.  Although the 
veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The letters essentially 
advised him to notify VA of any additional information or 
evidence that he believed would support his claim, 
effectively notifying him to send any additional relevant 
information.  VA has informed him in the June 2002 rating 
decision, the December 2003 statement of the case, and the 
December 2004 supplemental statement of the case of the 
reasons as to why he was not entitled to an effective date 
prior to July 26, 2001, for the grant of service connection 
for anxiety disorder and, in so doing, informed him of the 
evidence that was needed to substantiate such claim.  
Moreover, the December 2003 statement of the case provided 
the veteran with the laws and regulations governing his 
claim, to include VA's duties to notify and assist under 
38 C.F.R. § 3.159, with relevant cites to the United States 
Code.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his service connection claim; however, he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Even so, the Board observes that, as the veteran has already 
been assigned the earliest possible effective date under VA 
regulations, namely the date of his claim, there is no 
additional evidence or information that could possibly 
substantiate a claim to an effective date prior to July 26, 
2001.  As such, despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that 
relevant private medical reports, VA treatment records, and a 
January 2002 VA examination report were reviewed by both the 
RO and the Board in connection with adjudication of the 
veteran's claim.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  
Additionally, the veteran was provided with a VA examination 
in January 2002 in order to adjudicate his service connection 
claim.  

Moreover, as the veteran has been assigned the earliest 
possible effective date under VA regulations, namely the date 
of his claim, and his arguments on appeal are limited to his 
interpretation of governing legal authority, all pertinent 
information and evidence is already contained in the claims 
file.  There is no outstanding information or evidence that 
would help substantiate the veteran's claim.  VA's General 
Counsel has held that in cases where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
of, or assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case. 
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.

II.  Analysis

The veteran is service-connected for anxiety disorder, 
evaluated as 70 percent disabling, effective July 26, 2001.  
He contends that he is entitled to an effective date prior to 
July 26, 2001, as he demonstrated such disability in the mid-
1990's and had filed a prior claim of entitlement to service 
connection for various disabilities in July 1994.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date is was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
Under VA regulations, an informal claim application must be 
written.  Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that July 
26, 2001, is the correct date for the grant of service 
connection for anxiety disorder.  The Board acknowledges the 
veteran's argument that he is entitled to an effective date 
in July 1994, the month he originally filed a claim for 
service connection for stomach problems and a broken arm.  
However, neither an informal or formal claim for anxiety 
disorder, or any other psychiatric disorder, was received by 
VA prior to July 26, 2001.  As indicated previously, a claim 
must indicate an intent to apply for one or more benefits 
under the laws administered by VA and the veteran's July 1994 
claim failed to demonstrate an intent to claim service 
connection for a psychiatric disorder, to include anxiety 
disorder.  

On July 26, 2001, VA received the veteran's formal claim for 
entitlement to service connection for numerous conditions, to 
include panic disorder and depression (VA Form 21-526, 
Veteran's Application for Compensation or Pension).  In 
connection with such claim, the veteran submitted private 
medical statements, dated in January 2001 and May 2001.  
Also, in the development of such claim, additional private 
medical records as well as VA treatment records were obtained 
and associated with the claims file.  The veteran was 
afforded a VA examination in January 2002 and, based on 
examination findings, service connection was granted for 
anxiety disorder in the June 2002 rating decision as 
secondary to his Gulf War undiagnosed medical conditions.  In 
such rating decision, the RO noted that the evidence 
demonstrated that the veteran had experienced anxiety since 
December 1995 and such had been chronic in nature for some 
time.  An effective date of July 26, 2001, was assigned as 
that was the date VA received the veteran's claim of 
entitlement to service connection for such disability and 
July 26, 2001, was also the date service connection was 
granted for his undiagnosed medical conditions.  Moreover, 
regarding the veteran's argument that he is entitled to an 
effective date prior to July 26, 2001, as he was already 
receiving treatment for such disability at that time, the 
Board observes that the effective date of an award of service 
connection is not based on the date the veteran claims the 
disability appeared; rather, the effective date is assigned 
based on consideration of the date that the application upon 
which service connection was eventually awarded was received 
by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 
(1999).  In light of such, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
and there is no basis for assignment of an effective date 
prior to July 26, 2001, for the grant of service connection 
for anxiety disorder. 


ORDER

An effective date prior to July 26, 2001, for the grant of 
service connection for anxiety disorder is denied. 


REMAND

A rating decision issued in August 2004 denied entitlement to 
service connection for respiratory infections, to include 
bronchitis.  Thereafter, in April 2005, the veteran submitted 
a notice of disagreement as to such denial.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand 
for issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to service connection 
for respiratory infections, to include 
bronchitis, must be issued.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


